Citation Nr: 0331818	
Decision Date: 11/17/03    Archive Date: 11/25/03

DOCKET NO.  02-11 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for left knee 
degenerative joint disease secondary to service-connected 
right knee condition.  

2.  Entitlement to an increased rating for chronic colitis 
with spastic colon, currently rated as 30 percent disabling. 

3.  Entitlement to an increased rating for dermatitis of the 
left thumb, currently rated as 10 percent disabling.

4.  Entitlement to an increased rating for status post right 
knee replacement, currently rated as 30 percent disabling. 

5.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability. 




ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from September 1965 to 
September 1969.

In a March 1994 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia 
determined that no new and material evidence had been 
submitted to reopen a claim of entitlement to service 
connection for left knee degenerative joint disease secondary 
to service-connected right knee internal derangement.  The 
veteran was notified of that decision in March 1994 but he 
did not appeal.  Thus, that decision became final.

This appeal arises from a June 2002 RO rating decision that 
determined that new and material evidence had not been 
submitted to reopen the claim.  The appealed June 2002 rating 
decision also denied increased ratings for the right knee, 
for the left thumb, for chronic colitis, and denied a total 
disability rating for compensation purposes based on 
individual unemployability (hereinafter referred to as TDIU).  
The veteran has appealed to the Board of Veterans' Appeals 
(Board) for favorable resolution of the claims.  

The veteran has not requested a hearing on the matter.

VA has revoked the right of R. Edward Bates to represent the 
veteran in matters before VA.  Thus, the veteran must be 
afforded an opportunity to appoint an accredited attorney or 
veterans service organization to represent him.  The Board 
will address the issues of an increased rating for the right 
knee, for the left thumb, for chronic colitis, and for TDIU 
in the remand portion of this decision.  The issue of 
secondary service connection for left knee degenerative joint 
disease will be adjudicated below, as the result is favorable 
to the veteran.  

FINDINGS OF FACT

1.  By rating decision of March 1994, the RO determined that 
no new and material evidence had been submitted to reopen a 
claim of entitlement to secondary service connection for left 
knee degenerative joint disease and properly notified the 
veteran of that decision.  

2.  The veteran did not appeal the March 1994 decision and it 
became final.

3.  Evidence received at the RO since the March 1994 rating 
decision is relevant to the issue and has not previously been 
considered.  

4.  Competent medical evidence reflects that the service-
connected right knee disability caused left knee degenerative 
joint disease.


CONCLUSIONS OF LAW

1.  The March 1994 rating decision, which denied secondary 
service connection for left knee degenerative joint disease, 
is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 3.160 (2003), 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.300, 
20.301(a), 20.302, 20.1103 (2002).

2.  New and material evidence has been received to warrant 
reopening the previously and finally denied claim of 
entitlement to secondary service connection for left knee 
degenerative joint disease and the claim is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).

3.  The requirements for secondary service connection for 
left knee degenerative joint disease are met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.310 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Secondary Service Connection for the Left Knee

A.  New and Material Evidence 

In a June 1994 rating decision, the RO determined that no new 
and material evidence had been submitted to reopen a claim of 
secondary service connection for left knee degenerative joint 
disease.  The veteran and his representative were notified of 
that decision in June 1994, and did not appeal.  Thus, the 
rating decision became final absent further timely appeal.  
38 U.S.C.A. §§ 5108, 7105(b), (c) (West 2002).  Pursuant to 
38 U.S.C. §§ 5108 and 7105(c), when a claim has been 
disallowed by the RO, "the claim may not thereafter be 
reopened and allowed and a claim based upon the same factual 
basis may not be considered" unless new and material 
evidence has been presented.  38 C.F.R. § 3.160 (2003), 
38 C.F.R.§§ 20.200, 20.201, 20.202, 20.301(a), 20.1103 
(2002).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can neither be 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2003).  This 
version of § 3.156(a) applies to any request to reopen a 
finally decided claim received on or after August 29, 2001.  
In this case, the veteran's request to reopen was received in 
November 2001.  

With respect to any application to reopen a finally decided 
claim, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

The relevant evidence of record at the time of the June 1994 
RO rating decision consists of service medical records 
(SMRs), VA inpatient and outpatient reports, VA examination 
reports, a nexus opinion offered by a VA physician, and 
claims and statements of the veteran.  These are briefly 
discussed below.

The appellant's SMRs are marginally relevant in that they do 
not contain any evidence of left knee impairment.  VA 
clinical records reflect bilateral knee osteoarthritis in the 
1980s and a right knee meniscectomy.  A VA physician opined 
in March 1988 that right knee cartilage damage had probably 
led to right knee degenerative joint disease and had caused 
increased strain and weight bearing of the left knee and 
back.  The physician could not state that the increased 
strain had definitely caused the degenerative joint disease 
of the left knee and back, but concluded that these 
"certainly were aggravated by right knee injury."  The 
veteran asserts that left knee degenerative joint disease was 
caused by the right knee.  

The veteran appealed the RO's adverse decision of July 1987 
and in January 1989 the Board denied secondary service 
connection for the left knee on the basis that the right 
knee, although possibly aggravating the left knee, had not 
caused osteoarthritis of the left knee. 

The veteran underwent a high tibial left leg osteotomy in 
April 1993.  He submitted the VA surgery report and reports 
of follow-up physical therapy in an attempt to reopen the 
secondary service connection claim; however, the RO 
determined that none of the evidence was new and material and 
denied the claim in March 1994.  The veteran did not appeal 
that decision. 

The Board must review the evidence submitted since the final 
March 1994 decision to determine whether any of it is new and 
material evidence, that is, whether it was previously 
submitted to agency decision makers, whether by itself or 
when considered with previous evidence of record, it relates 
to an unestablished fact necessary to substantiate the claim, 
whether it is cumulative or redundant of the evidence of 
record at the time of the last prior final denial of the 
claim, and finally, whether it raises a reasonable 
possibility of substantiating the claim.  

The evidence submitted since the March 1994 RO decision 
includes a VA medical opinion, dated in March 1999, that 
tends to causally relate the current left knee condition to a 
1985 left knee injury incurred in a fall and also tends to 
causally relate that fall to the service-connected right knee 
disability.  This evidence has not previously been submitted.  
It certainly helps establish that left knee degenerative 
joint disease is causally related to a service-connected 
right knee disability, an essential fact necessary to 
establish this claim.  It is neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim.  Moreover, because this opinion is 
uncontested and appears to be based on the correct factual 
background, it raises a reasonable possibility of 
substantiating the claim. 

In reviewing the RO's March 1994 determination, the Board 
notes that the RO determined that the newly submitted 
evidence could not present a new factual basis on which 
service connection could be established.  The Board disagrees 
with the RO's conclusion and finds that the newly submitted 
evidence has presented a new factual basis on which service 
connection may be established.  The Board concludes that the 
March 1999 medical opinion is new and material evidence.  The 
application to reopen the claim must therefore be granted.  
38 U.S.C.A. § 5108; Manio, supra.

B.  VCAA

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) was signed into law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326) 
(2003).  The VCAA and the implementing regulations are 
liberalizing and are therefore applicable to the issues on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

The VCAA and the implementing regulations essentially provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary (i.e., to VA) that is necessary to substantiate 
the claim.  VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The Board finds that the veteran is not prejudiced by its 
consideration of this claim pursuant to this new legislation 
and implementing regulations insofar as the decision below is 
favorable to the veteran.  Thus, VA has met its notice and 
duty to assist obligations under the new law, to include as 
delineated under the newly promulgated implementing 
regulations.

By letter dated in February 2002, the RO notified the veteran 
of the provisions of the VCAA and its potential impact on his 
claim, allowing him 30 days in which to present additional 
evidence and/or argument in support of the appeal.  In a 
decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
(hereinafter referred to as the Court.) invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Because the decision in this case is 
favorable to the veteran, however, no unfair prejudice to the 
veteran will result.  A remand to the RO to provide a 
supplementary notice of the 1-year time limit for submitting 
additional evidence would thus serve only to delay resolution 
of this claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).

C.  Service Connection

In general, service connection may be awarded for disability 
resulting from injury or disease incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Secondary service connection is available where a service-
connected disability directly caused another disability and 
where a service-connected disability has aggravated a non-
service-connected disability.  38 C.F.R. § 3.310 (2003); 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Competent 
medical evidence is required to link directly or secondarily 
the claimed condition to the veteran's period of active 
service.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

The veteran had earlier submitted a medical opinion tending 
to link left knee degenerative joint disease to the service-
connected right knee on an aggravation basis.  More recently, 
he submitted a medical evidence that the service-connected 
right knee caused left knee degenerative joint disease.  
There is no medical evidence tending to controvert either 
medical opinion.  The Board therefore must resolve whether 
the left knee should be secondarily service-connected on an 
aggravation basis or a causation basis.  Resolving any 
remaining doubt in favor of the veteran, the Board finds that 
the service-connected right knee has caused left knee 
degenerative joint disease.  Secondary service connection for 
left knee degenerative joint disease is therefore granted. 


ORDER

Service connection for left knee degenerative joint disease 
is granted.  



REMAND

The veteran must be afforded an opportunity to re-appoint 
legal counsel or an accredited service organization to 
represent him.  

In a February 2002 letter to the veteran, the RO notified him 
that he could submit additional evidence or argument within 
the next 30 days.  In a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (hereinafter 
referred to as the Court.) invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.§ 5103(b)(1).  The Court reached a similar 
conclusion in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The Court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
during the remand period, the RO must inform the veteran and 
his representative that notwithstanding the information 
previously provided, a full year is allowed to respond to the 
VCAA notice.  

The claim for an increased rating for the right knee includes 
consideration of a separate compensable rating for right knee 
surgery scars.  The RO must consider the prior version of the 
rating schedule as well as 38 C.F.R. § 4.118, Diagnostic Code 
7801 (Effective August 30, 2002) and readjudicate the claim 
for an increased rating for the right knee. 

During the remand period, the RO must re-adjudicate the TDIU 
claim on the basis of all evidence of record, taking into 
consideration the recently service-connected left knee as 
well as all other service-connected disabilities.  




Accordingly, this case is remanded to the RO for the 
following:

1.  The veteran should be notified that 
R. Edward Bates may no longer represent 
him before VA.  He should be afforded an 
opportunity to appoint alternative 
representation. 

2.  Following the above, the RO should 
request that the veteran furnish 
information as to any additional relevant 
treatment received since September 2002.  
The RO should then take all necessary 
steps to obtain copies of those records 
and advise the veteran if the records are 
not obtained.  

3.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

4.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
claim for an increased rating for the 
right knee to include consideration of a 
separate rating for service-connected 
right knee surgery scars under the prior 
and current version of the rating 
schedule.  

5.  The RO should determine whether 
further adjudication for increased 
ratings for chronic colitis or for the 
left thumb is necessary and/or whether 
extraschedular consideration for any 
service-connected disability is 
appropriate.  

6.  The RO must readjudicate the claim 
for TDIU.  If any benefit sought remains 
denied, the veteran and his 
representative (if any) should be 
furnished a supplemental statement of the 
case (SSOC) and given an opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



